                    Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 1 of 7
                                                                                                                          u.s      \●

GAS 245D         (Rev. 09/1 1) Jiidemem in a Criminal Case for Revocations
                                                                                                                          W\ i ’.' :] I n   O ?: OQ


                                         United States District Court
                                                               Southern District of Georgia
                                                                    Augusta Division
                                                                            )
             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                                                            )
                                  V.                                              (For Revocation of Probation or Supervised Release)
                                                                            )
                    Perry Edward Hallman                                    )
                                                                                   Case Number:        I :I4CR00066
                                                                            )
                                                                            )      USM Number:         18988-021
                                                                            )
                                                                            )      Samuel Justin Adams
                                                                                      Derendanrs Attorney
THE DEFENDANT:

Kl admitted guilt to Violations Numbers ! through 8 (mandatory and standard conditions) of the term of supervision,

□ was found in violation of conditions(s)                                                             after denial of guilt.

The defendant is adjudicated guilty of these offenses;

   Violation Nuiiiber             Nature of Violation                                                                           Violation Ended

             I                    The defendant committed another federal, state, or local crime (mandatory                     August 16, 2020
                                  condition).

                                  Additional violations on page 2

        The defendant is sentenced as provided in pages 2 through _7_ of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has not violated condition(s)                                                       and is discharged as to such violation(s) condition.


          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, if ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             March 9,.2021
Last Four Digits of Defendant’s Soc. Sec: 8267                               Date of [nipositiop-<TtHiidgmtMit



Defendant’s Year of Biith: 1979
                                                                             Sigiiauiil of.li dge

City and State of Defendant’s Residence:
                                                                             J. RANDAL HALL, CHIEF JUDGE
Augusta. Georgia                                                             UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF GEORGIA


                                                                             Name and Title of Judge
               Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 2 of 7
GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                               Judgment— Page 2 of7
DEFENDANT:            Perry Edward Hallman
CASE NUMBER:          1:14CR00066-1



                                                   ADDITIONAL VIOLATIONS

  Violation Number           Nature of Violation                                                               Violation Ended

           2                 The defendant committed another federal, state, or local crime (mandatory          August 29, 2020
                             condition).

           j                 The defendant failed to pay a fine or restitution obligation in accordance         September 17, 2020
                             with the schedule of payments set forth by the Court(mandatory condition).

           4                 The defendant left the judicial district without the permission of the Court or    August 29, 2020
                             the probation officer (standard condition).

           5                 The defendant failed to notify the probation officer ten days prior to a           September 16, 2020
                             change in residence or employment (standard condition).

           6                 The defendant failed to report to the probation officer within 72 hours of         August 16, 2020
                             being arrested or questioned by a law enforcement officer (standard
                             condition).

           7                 The defendant failed to report to the probation officer within 72 hours of         August 31, 2020
                             being arrested or questioned by a law enforcement officer (standard
                             condition).

                             The defendant committed another federal, state, or local crime (mandatory          November 2, 2020
                             condition).
                    Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 3 of 7
GAS 245D            (Rev. 09/1 1).ludgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 3 of7
DEFENDANT:                 Perry Edward Hallman
CASE NUMBER:               1:I4CR00066-1


                                                                  IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 24 months.




     □     The Court makes the following recommendations to the Bureau of Prisons;




           The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                                   □          a.m.     □       p.m. on
         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on

         □     as notified by the United States Marshal,

         □     as notified by the Probation or Pretrial Services Office.



                                                                          RETURN

1 have executed this judgment as follows;




         Defendant delivered on                                                               to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL



                                                                                  By
                                                                                                     DEPUTY UNITED STATES MARSHAL
                    Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 4 of 7
GAS 245D            (Rev. 09/1 1) Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 4 of 7
DEFENDANT:                 Perry Edward Hallman
CASE NUMBER:               1;14CR00066-1



                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 1 year.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refi-ain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

□        The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
         future substance abuse. (Check, ifapplicable.)
         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, fapplicable.)
         The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, fapplicable.)
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act(42 U.S.C. § 16901, et
□        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted of a qualifying offense. (Check, fapplicable.)
□        The defendant shall participate in an approved program for domestic violence. (Check, fapplicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this Judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
    1)   the defendant shall not leave the Judicial district without the permission of the court or probation officer;
  2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)     the defendant shall support his or her dependents and meet other family responsibilities;
  5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
         acceptable reasons;
  6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
         controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
         a felony, unless granted permission to do so by the probation officer;
 10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
         any contraband observed in plain view of the probation officer;
 1 1)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
         officer;
 12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
         permission of the court; and
 13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
         criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
         confirm the defendant’s compliance with such notification requirement,
 14)     any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
 GAS 245D
                     Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 5 of 7
                    (Rev. 09/11) Judgment in a Criminal Case for Revocations



                                                                                                                Judgment— Page 5 of?
 DEFENDANT:                Perry Edward Hallman
 CASE NUMBER:              1:14CR00066-1




                                           SPECIAL CONDITIONS OF SUPERVISION
            The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper
            with any testing procedure.

     2.     The defendant shall provide the probation officer with access to any requested financial information. The defendant shall
            not incur new credit charges or open additional lines of credit without the approval of the probation officer unless the
            defendant is in compliance with the installment payment schedule.

     3.     The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers (as defined in 18
            U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the
            United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
            contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation.
            The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.

     4.     A curfew is imposed as a special condition of supervised release. The defendant shall comply with the conditions of a
            curfew from 10:00 p.m. until 6:00 a.m. for the period of supervision. During this time, the defendant will remain at his/her
            place of residence at all times and shall not leave except when such leave is approved in advance by the probation officer.

      5.    The defendant shall not enter into any self-employment while under supervision without prior approval of the United States
            Probation Office.



                                                             ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, 1 understand that the court may (1) revoke supervision,(2) extend the term of
supervision, and-or (3) modify the conditions of supervision.

These conditions have been read to me. 1 fully understand the conditions and have been provided a copy of them.




 (Signed)
                  Defendant                                                        Date




                  U.S. Probation Officer/Designated Witness                        Date
                 Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 6 of 7
GAS 245D         (Rev. 09/1 1) Judgment in a Criminal Case for Revocations



                                                                                                                     Judgment— Page 6 of?
DEFENDANT:              Perry Edward Hallman
CASE NUMBER:            I:I4CR00066-1



                                             CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment                  Trafficking Act Assessment               Fine                                  Restitution
TOTALS                                                                                Original fine is reimposed, with
                 N/A
                                                                                      credit for all monies paid


□     The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case(A0 245C) will be entered
      after such determination.

□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below,

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

Name of Payee                                Total Loss*                              Restitution Ordered                Priority or Percentage




TOTALS

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). AH of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not haye the ability to pay interest and it is ordered that:

     □     the interest requirement is waiyed for             □        fine      □      restitution

     □     the interest requirement for           □       fine     □          restitution is modified as follows:

□    The court determined that the defendant is          □ indigent       □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                   Case 1:14-cr-00066-JRH-BKE Document 49 Filed 03/10/21 Page 7 of 7
GAS 245D           (Rev. 09/1 1).liidgment in a Criminal Case for Revocations


                                                                                                                          Judgment— Page 7 of 7
DEFENDANT;                 Perry Edward Hallman
CASE NUMBER:               1:14CR00066-1



                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    □     Lump sum payment of$                                    due immediately, balance due

           □     not later than                                         , or
           □     in accordance           □ C,         □       D □               E, or    □     F below; or

B    □     Payment to begin immediately (may be combined with                           □ c.     □     D, or   □    F below); or

C    □     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                        (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    □     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                        (e.g. , months or years), to commence                       (e.g.. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    □     Payment during the tenn of supervised release will commence within                                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F          Special instructions regarding the payment of criminal monetary penalties:

           While in the custody of the Bureau of Prisons, the defendant shall make payments of either quarterly instalments of a
           minimum of $25 if working non-UNlCOR or a minimum of 50 percent of monthly earnings if working UNICOR. Upon
           release from imprisonment and while on supervised release, the defendant shall make minimum monthly payments of $50
           over a period of 30 months. Payments are to be made payable to the Clerk, United States District Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.



The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

□      The defendant shall pay the cost of prosecution.

□      The defendant shall pay the following court cost(s):

□      The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fi ne principal,
(5) fi ne interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
